DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 7 and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “at least one siding panel” and “at least one different siding panel” in the last paragraph. It is unclear as to whether Applicant intends the limitations to refer to, and further define, the “two or more siding panels” previously set forth in the claim, or whether Applicant intends the limitations to set forth additional ‘siding panels’ which are separate and independent from the ‘siding panels’ previously set forth. For the purposes of this Office Action, Examiner will interpret the limitations as “at least one siding panel of the at least two siding panels” and “at least one different siding panel of the two siding panels,” respectively.
Claim 16 recites a limitation as “… said individual pieces that was rotated 180⁰ before said roll forming step.” Claim 16 previously sets forth “rotating one of said individual pieces before said roll forming …” Because the step of ‘rotating’ does not require the ‘one of said individual pieces’ to be rotated 180⁰, it is unclear as to whether Applicant intends the ‘individual pieces that was rotated 180⁰’ to refer to the ‘individual pieces’ of the rotating step, such that the ‘rotated individual pieces’ are required to be rotated 180⁰, or whether Applicant intends the limitation to refer to ‘individual pieces’ that happen to be rotated 180⁰, without requiring the rotating step to rotate the individual pieces 180⁰. For the purposes of this Office Action, Examiner will interpret the claim such that the rotation step requires ‘one of the individual pieces’ to be rotated 180⁰, such that the ‘individual pieces’ of the limitation refer to the rotated ‘individual pieces.’
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 consists of a single limitation of “said first indicia and second indicia are a number” which is previously required by claim 2 (from which claim 3 is dependent).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 – 6, 8 – 12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rasmussen (U.S. Patent Application Publication Number 2015/0128422).
As to claim 1, Rasmussen teaches a method of forming a plurality of siding panels (abstract), comprising: painting at least one image on a metal coil (figures 1 and 6, element 22 being the ‘metal coil’ and step 602; pages 2 - 4, paragraphs 22, 27, and 32, wherein the ‘colored sections’ are the ‘images’). Examiner notes that this can be found because Rasmussen expressly teaches “painting” ‘colored sections,’ which may include images of at least one of slate tiles, wood grain, and fiber strands, onto the metal coil (pages 2 – 3, paragraphs 22 and 27). Rasmussen further teaches printing said metal coil with a first indicia on outside of a first surface of said at least one image on said metal coil and a second indicia outside of a second surface, that is opposite said first surface, of said at least one image on said metal coil (figures 3 and 6, ‘guide lines’ for elements 46 and 48 being the ‘first and second indicia,’ respectively, step 608; page 2, paragraphs 16 and 32). Examiner notes that this can be found because Rasmussen teaches a step of pressing ‘guide lines’ to define locations for ‘attachment flanges’ and ‘connecting members’ (figure 3, elements 46 and 48; page 2, paragraph 16), where these ‘guide lines’ equate to the ‘first and second indicia.’ Rasmussen further teaches that these ‘guide lines’ are located on outside of the ‘colored section’ of the metal coil, and outside of a bottom surface of the metal coil, which is opposite the surface of the ‘colored section’ (figure 3, elements 46 and 48; page 2, paragraph 22). Furthermore, the ‘pressing’ of the guidelines may reasonably be considered to be a “printing” because “print” is defined by Merriam-Webster’s Dictionary as “a mark made by pressure.” Rasmussen further teaches forming said metal coil into a plurality of siding panels such that said first indicia is on a securing flange of at least one siding panel of the plurality of siding panels and said second indicia is on a securing flange of a second siding panel of the plurality of siding panels (figures 3 and 6, element 32 being the ‘plurality of siding panels,’ elements 46 and 48 being the ‘securing flanges,’ and steps 612 and 614; pages 2 and 4, paragraphs 18 – 19 and 32). Examiner notes that this can be found because Rasmussen teaches that each of the plurality of siding panels comprise each of the first and second indicia (figure 3, elements 32 and ‘guide lines’ for elements 46 and 48).
As to claim 2, Rasmussen teaches that said first indicia and second indicia are numerical symbols that are mirror images of each other (figure 3, ‘guide lines’ of elements 46 and 48). Examiner notes that this can be found because the first and second indicia of Rasmussen are straight lines, which resemble the numerical symbol ‘1.’
As to claim 3, the discussion of claim 2 is incorporated herein.
As to claim 4, Rasmussen teaches that the image is a woodgrain pattern (pages 3 and 4, paragraphs 26 and 32).
As to claim 5, Rasmussen teaches that the metal coil is a single piece (figure 1, element 22; pages 1 – 2, paragraph 15).
As to claim 6, Rasmussen teaches that the metal coil includes steel (figure 1, element 22; page 3, paragraph 24).
As to claim 8, Rasmussen teaches a method of forming siding panels (abstract), comprising: painting a plurality of images on a metal coil (figures 1 and 6, element 22 being the ‘metal coil’ and step 602; pages 2 - 4, paragraphs 22, 27, and 32, wherein the ‘colored sections’ are the ‘images’). Examiner notes that this can be found because Rasmussen expressly teaches “painting” ‘colored sections,’ which may include at least one of slate tiles, wood grain, and fiber strands, onto the metal coil (pages 2 – 3, paragraphs 22 and 27). Rasmussen further teaches printing said metal coil with a first indicia outside of a first surface of each of the plurality of images on said metal coil and a second indicia outside of a second surface, that is on an opposite side of said first surface, of each of said plurality of images on said metal coil (figures 3 and 6, ‘guide lines’ for elements 46 and 48 being the ‘first and second indicia,’ respectively, element 70, and step 608; page 2, paragraphs 16 and 32). Examiner notes that this can be found because Rasmussen teaches a step of pressing ‘guide lines’ to define locations for ‘attachment flanges’ and ‘connecting members’ (figure 3, elements 46 and 48; page 2, paragraph 16), where these ‘guide lines’ equate to the ‘first and second indicia.’ Rasmussen further teaches that these ‘guide lines’ are located on outside of the ‘colored section’ of the metal coil, and outside of a bottom surface of the metal coil, which is opposite the surface of the ‘colored section’ (figure 3, elements 46 and 48; page 2, paragraph 22). Furthermore, the ‘pressing’ of the guidelines may reasonably be considered to be a “printing” because “print” is defined by Merriam-Webster’s Dictionary as “a mark made by pressure.”
Rasmussen further teaches cutting said metal coil in between the first indicia of one image of said plurality of images and the second indicia an adjacent image of said plurality of images to create individual pieces (figures 3 and 6, element 36 being the ‘individual piece’ and step 612; pages 4 and 2, paragraphs 32 and 18). Examiner notes that cutting the metal coil “in between” the first indicia of one image and the second indicia of an adjacent image can be found because Rasmussen teaches the cutting being performed to set a predetermined length of the individual pieces (page 2, paragraph 18), along edge 148 (figure 3, element 148). Therefore, the cutting is performed from the first indicia of a first image to the second indicia of an adjacent image (figure 3, elements 46 and 48, see below). Furthermore, Merriam-Webster’s Dictionary defines “in between” as “intermediate,” wherein “intermediate” is defined as “occurring at a middle place between extremes.” Because the cutting is being performed at a middle location from the first indicia of the first image to the second indicia of the adjacent image, the cutting is being performed “in between” the two indicia.

    PNG
    media_image1.png
    902
    1469
    media_image1.png
    Greyscale

Rasmussen further teaches roll forming said individual pieces into siding panels such that neither the first indicia nor the second indicia is on a face surface of the roll formed siding panels (figures 3 and 6, element 32 being the ‘siding panels,’ element 102 being the ‘face,’ and step 614; pages 4 and 2, paragraphs 32 and 19).
As to claim 9, the discussion of claim 2 is incorporated herein.
As to claim 10, the discussion of claim 4 is incorporated herein.
As to claim 11, Rasmussen teaches that the roll forming step includes forming said face surface to be elongated, and wherein said roll forming step also includes forming a securing flange with the first indicia that is generally parallel to said face surfaces (figure 3, element 46 being the ‘securing flange’; pages 4 and 2, paragraphs 32 and 19).
As to claim 12, the discussion of claim 6 is incorporated herein.
As to claim 15, Rasmussen teaches that the securing flange has one stiffening ridge (figure 3, element 46).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 7, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen as applied to claims 1 and 8 above, and further in view of Tobias (U.S. Patent Number 4,102,869).
As to claim 7, while Rasmussen teaches a step of painting an image on the metal coil, Rasmussen does not teach how to paint. Tobias teaches a method of painting an image on a metal coil (column 1, lines 51 – 54 and column 5, lines 52 – 63). Tobias further teaches that the painting is done by a series of rollers (column 5, line 46 – column 6, line 7). It would have been obvious to one skilled in the art to perform a step of painting an image onto a metal coil, as taught by Rasmussen, via the method of Tobias, wherein the painting is done by a series of rollers, because Tobias teaches that such a method provides the benefit of applying the paint in a manner that allows the paint to withstand outdoor elements (column 1, line 51 – column 2, line 15), as required by the exterior siding of Rasmussen.
As to claim 13, the discussion of claim 7 is incorporated herein.
As to claim 14, while Tobias teaches the use of a first roller to apply a base coat (column 5, lines 46 – 60), Tobias does not teach the use of a second and third roller used to apply subsequent coats. Examiner takes Official Notice that it is known in the art to apply subsequent coats to a substrate, so as to apply a thicker and more durable painting. Therefore, it would have been obvious to one skilled in the art to further employ a second and third roller so as to apply a second and third coating to the metal coil of Rasmussen, so as to provide a thicker and more durable painting.
Examiner notes that this position of Official Notice was made in the previous Office Action. Furthermore, Applicant has not argued or otherwise traversed this position of Official Notice. Therefore, Applicant has accepted that the position of Official Notice as being known in the art.
Because Rasmussen teaches the painting being a woodgrain pattern (pages 3 and 4, paragraphs 26 and 32), at least third roller would act to provide the woodgrain pattern.
Response to Arguments
Applicant's arguments filed June 29, 2022 have been fully considered but they are not persuasive.
Applicant argues, on pages 6 – 7, that Rasmussen does not teach “printing at least one image on a metal coil,” as recited by claims 1 and 8. Examiner disagrees. Rasmussen expressly teaches “painting” ‘colored sections,’ which may include images of at least one of slate tiles, wood grain, and fiber strands, onto the metal coil (pages 2 – 3, paragraphs 22 and 27).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726